United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1530
                                   ___________

Roy Duane Reha,                             *
                                            *
             Appellant,                     *
                                            *
      v.                                    *   Appeal from the United States
                                            *   District Court for the
Iowa Supreme Court; Polk County;            *   Southern District of Iowa.
City of Des Moines, Iowa; Mark              *
Chance; Chad Boobyer; Dennis                *      [UNPUBLISHED]
Anderson; Dave Derringer; William           *
Moulder; Presont Daniels; Doug              *
Philiph; Bruce Bergman; Vicky Long          *
Hill; Mark Godwin; Leesa Shoemaker;         *
Mike Hake; Brad Stevens; Rullman;           *
Dave McPherson; John Sarcone; Linda         *
Zanders; Harlan Lemon; Romonda D.           *
Belcher; Treasa Vens; Robert                *
Monserrate; Craig Porter; Travis            *
Overson; R. C. Wooters; Francis             *
Garrity; J. D. Stovall; Lois Leary; R. K.   *
Richards; Carol Egly; Cynthia Moisan;       *
Karen Ramano; Carol Coppola;                *
Gregory Brant; Robert Blink; Peter          *
Keller; Tom MIller; Andrew Anderson;        *
Bridget Chambers; Cristina Kuhn;            *
Donald Bair; Terry L. Dillinger; Andy       *
Lewis; Jim Nelson; Jim MacGregor;           *
Mary Van Horn; Charlie Cadaro; Mary         *
Newman; Ben Bishop; Andrew                  *
Hennesy; Greg Westmeyer; Steve              *
Drane; Charles W. Russell,                  *
                                            *
             Appellees.                     *
                                    ___________

                          Submitted: July 3, 2002
                              Filed: July 10, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Roy Reha appeals from the district court’s1 order denying his notice of removal
and petition for writ of habeas corpus. Reha did not claim his criminal prosecution
was racially motivated or that he was a federal officer or agent, see Georgia v. Rachel,
384 U.S. 780, 792, 800 (1966); City of Greenwood v. Peacock, 384 U.S. 808, 824
(1966); and he failed to allege that he exhausted his state remedies, see 28 U.S.C.
§ 2254(b)(1)(A).

      Accordingly, we find that the district court properly remanded Reha’s case,
see 28 U.S.C. § 1446(c)(4), and we affirm, see 8th Cir. R. 47B. We also deny the
pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.
                                          -2-